Title: To James Madison from Jared Mansfield, 23 January 1816
From: Mansfield, Jared
To: Madison, James


                    
                        Sir,
                        
                            West Point
                            Jany. 23d. 1816
                        
                    
                    Attached to your person from principle, & a grateful sense of the honors, & favours, at different times conferred on me, it is with reluctance, that I venture to intrude for a moment, amidst your more important concerns. My duty however, as a member of the mil. Staff here, appears to require, that I afford information of affairs in my own province, which may be of consequence to Government, especially when the subject of mil. Academies is under their consideration.
                    I consider, this institution as susceptible of a pre-eminence never before attained by any seminary of Learning in this Country. It is well known, that the mere germ of it, as established in 1802, has protruded most valuable officers, such as have raised the glory, & interest of the U. States, both at home, & abroad; but this result, would not have been in consequence of the numbers of the Academy, when they were pupils in it, for they were few. I attribute it to the principles of the Law, of rewarding merit, which at that time were considered as inviolate. There was then no Law pointing out the mode of doing this, but the practice of Col. Williams, was always to subject the Candidates for preferment, & promotion to an Examination by their Instructors, or what are now called the Staff. In 1812, an enlargement, & new organization of the Academy took place, & that body appears to be constituted, as a separate Department for the purposes of Academical Instruction, & as a board to decide on the qualifications of the Cadets, either for admission into the Academy, or their subsequent standing, & promotion. Now had the provisions of the last Law of 1812, been observed, we should have little ground of complaint as to ourselves, & could wish for nothing better calculated to give excellence, & superiority to this Academy. It is with regret, that I afford the information, that since 1812, both the admission of Cadets here, & their promotion to places in the Army, has been without any examination as to their qualifications & merits. The whole, has been apparently conducted, by the will & pleasure, of an Individual mil. officer of no higher rank in the Army than Captain. The entire body of Cadets have been received without any previous inquiry as to their age, & qualifications, or taking any securities for 5 years service, as required by Law. Some were under the age of 14, some had never learned any thing, not even the alphabet, some (more than 100) have never been taught the first rules of arithmetic, orthography, & English Grammar; much less can they write English correctly. This information at least, I have from the other members of the staff, who instruct these Tyros.
                    Moreover, upwards of 50 Cadets have been promoted to the Army, & the selection of them was made by the same military officer, without

ever consulting the Staff as to their qualifications, or any impartial test of merit.
                    The transfering of the powers of Government, of all their patronage, & right of selecting Cadets to fill places in the Army, must certainly have been done, under the impression, that a selection would be made according to merit, as ascertained by some competent board, in the manner pointed out by the Law, & agreeably to our former practice. It is, indeed, extraordinary, that the grand principle, the sine qua non, of the existence of a scientific Corps, & which was found to be so, by our former experience, should be so little regarded, especially, when on account of the great numbers of the Cadets, it is more essential, & necessary.
                    I would beg leave to observe, that unless the principle of rewarding according to merit, ascertained by a competent board of Examiners, independently of the will, caprice, influence or predilection of the Mil. Officer, be observed, this Academy will inevitably degenerate. For, when we consider the propensities of youth for pleasure, & dissipation, it is evident, that nothing but the most powerful motives can secure them from error, & raise them to virtue, & excellence in science. The prospects of promotion, are the best incentives, if made dependent on Genius, acquirements, & a rigorous attention to duty; but if merely on the will of a mil. Officer, the road to it will be through adulation, influence, & subserviency to his views, & interest.
                    If there be not a change, in the practice here, we can have little hope of attaining to that excellence, & superiority, in this institution, which is the object of our ambition.
                    I ⟨regret⟩ that this Academy cannot be put under the eye of Government, it certainly wants it very much; It would then be know[n], whether the representations of the Staff, were indisputable facts, or the ebullitions of malignity. In the mean time since, from our great distance from the seat of government, we cannot do any thing more than suggest topics for the investigation of Government, I would beg leave to recommend that course, as the only one, which can elicit truth. Without it, there will be a certainty of illusion from ex parte representations.
                    In my communications to the Secretary at War, I have dwelt largely on the subject of this letter, & now consider myself as having discharged the duty, which I owed to the Government, & the country. I have the honor to be, with the most profound respect Your Obd. Humle. Serv.
                    
                        Jared MansfieldProf. of Nat. & Exp. Phil.Mil. Academy
                    
                